DETAILED ACTION
Formal Matters
Claims 6 and 9 are cancelled.  Claims 1-5, 7-8, and 10-15 are pending and under examination.    

Priority
The instant application is national stage entry of PCT/US2018/019813 filed on 02/27/2018, which claims priority from European application EP17158294.3 filed on 2/28/2017.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 

Rejections Withdrawn
	The rejection under USC 112(b) for indefiniteness of the concentrations as recited in the claims is withdrawn per applicant’s amendments to claim 1.  
	The rejection under USC 103 over Botello US 20130183358, Rozsa US 2007/0190005 and Loeffler US 2005/0112081 is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Botello US 20130183358, Rozsa US 2007/0190005, Loeffler US 2005/0112081 and Yamamoto US 2012/0172433 is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Botello US 20130183358, Rozsa US 2007/0190005, Loeffler 2005/0112081 and Kauffeldt WO 2007/006402 is withdrawn per applicant’s amendments and arguments.  


Claim Objection
	Claim 7 is objected to for the phrase “wherein the preservative system comprises less than about 1 wt.% of the aqueous personal care composition.”, which is more appropriately “wherein the aqueous personal care composition comprises less than about 1 wt.% of the preservative system.”   Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite for the recitation of “selected from an ointment; a lotion; and a cream” because as “selected from” in this instance can be read as “is” it appears that one would have to have all of ointment, lotion and cream whereas the complete recitation of “a form selected from the group consisting of ointment, lotion and cream” would mean this was a group of options to be chosen from.  For the purpose of compact prosecution, the claim will be read as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 8, 11, 12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmitz US 2012/0231059.
“Preservative system” will be read as one or a combination of preservatives and/or agents that produce “a preservative system”.  Note the claim was amended to say “preservative system comprising..”, which allows for the preservative system to contain other ingredients besides the compounds listed (not just other preservative compounds).  
“A preservative booster comprising” allows for other agents in the booster mixture/composition.  
Since a preservative system “comprising” or preservative booster “comprising” may include water or other ingredients, depending on how one looks at how a final system or booster composition might be made and whether the system or booster would have been added in suitable proportions to provide the final concentrations of the active components of the system or booster (i.e. the ratio is based on the product-by-process step of adding preservative system and preservative booster together).  Thus, the ratio of these two will be met if the prior art teaches a composition with instantly claimed total concentrations of ingredients.  If the preservative system consisted/consists of the sodium benzoate and the C3-C10 alkyl polyol and the preservative booster consisted of the mixture of PEG-alkyl glycerides, then the ratio would become narrowed to exclude other possible system and booster ingredients that are allowed to be present in each of these.  
Schmitz teaches compositions 4 and 6 in table 2 that have 1.5% of concentrate 1, 2 or 3 (concentrate 1 having 61.5% PEG cocoglycerides and 6% of both propylene glycol and butylene glycol) along with 0.5% sodium benzoate and 1% propylene glycol.  Schmitz teaches “As 
Although formulations 4 and 6 do not have caprylyl glycol or a combination of PEG-9 cocoglycerides and PEG-6 caprylic/capric glycerides, they provide for compositions with preservative and a PEG alkyl glyceride, and thus, one of ordinary skill in the art at the instant time of filing would look to add other preservatives to increase preservation of the composition or use combinations of PEG alkyl glycerides that are provided by the reference as acceptable for the formulations.  Note the claims do not provide for a particular amount of caprylyl glycol only .  

Claims 3, 5, 10 and 14 in addition to Claims 1, 2, 4, 7, 8, 11, 12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmitz US 2012/0231059 and Mundschau US 20140004163.  
Schmitz teaches the claims as discussed above.
Schmitz does not teach oil-in-water emulsions.  Schmitz does not teach viscosities of 5000 cps or more.  
Mundschau teaches a wetting solution for a wet wipe in the form of an oil-in-water emulsion that contains silicone oil (abstract).  Mundschau allows for the highly aqueous composition to have a viscosity of about 5000 cps or less (paragraph 72).  Mundschau teaches the forms of lotion, gel or paste (paragraph 72).  Table 1 and 2 formulation of Mundschau has sodium benzoate preservative.  Mundschau teaches caprylyl glycol as an antimicrobial agent preservative along with sodium benzoate (paragraph 64).  Mundschau provides that antimicrobial agent will be added in amounts to provide suitable shelf-life for the compositions (paragraph 66).  
One of ordinary skill in the art at the time of instant filing would have made the composition in the form of an oil-in-water emulsion lotion with sodium benzoate as this was acceptable liquid to apply to wipes by the teachings of the prior art.  Thus, there is a reasonable expectation of success in combining the teachings of Schmitz and Mundschau and providing the instantly claimed formulation (MPEP 2144.06).  

s 3, 13 and 14 in addition to Claims 1, 2, 4, 7, 8, 11, 12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmitz US 2012/0231059 and Rieth US 20150252302.  
Schmitz teaches the claims as discussed above.
Schmitz does not teach oil-in-water emulsions, lotions or creams, or castor oil.
Rieth teaches castor oil for the cleaning and personal care formulations (paragraphs 216-217 and abstract).  Rieth teaches lotions, creams or gels (paragraph 215).  Rieth teaches oil-in-water emulsions (paragraphs 219 and 271).  Rieth teaches pentanediol (paragraph 261).  Rieth teaches waxes and oil blends (paragraph 271).  Rieth teaches wipes with the formulation (paragraph 168).  Rieth teaches sodium benzoate (paragraph 273).  
One of ordinary skill in the art at the time of instant filing would have made the composition in the form of an oil-in-water emulsion lotion with sodium benzoate as this was acceptable liquid to apply to wipes by the teachings of the prior art.  Rieth also motivates the addition of castor oil into such compositions as an acceptable ingredient for cleaning and personal care formulations.  Thus, there is a reasonable expectation of success in combining the teachings of Schmitz and Rieth, and providing the instantly claimed formulation (MPEP 2144.06).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613